Citation Nr: 1648229	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-06 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for reactive arthritis, claimed as Reiter's syndrome, to include as secondary to service-connected prostatitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011, April 2011, and January 2012 rating decisions of the Sioux Falls, South Dakota and Fargo, North Dakota Regional Offices (RO) of the Department of Veterans Affairs (VA).  

In the March 2011 rating decision, the RO denied entitlement to service connection for reactive arthritis.  Following the decision, the Veteran submitted additional evidence and the RO continued the denial in an April 2011 rating decision.  Within the appeal period for the April 2011 rating decision, the Veteran submitted additional evidence.  The RO treated the reactive arthritis claim as a claim to reopen in the January 2012 rating decision.  The Board notes that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); see also King v. Shinseki, 23 Vet. App. 464, 466 (2010) (the Court interpreted 38 C.F.R. § 3.156(b), as preventing a decision from becoming final until a decision is made on new and material evidence received within one year of notice of the decision).  Thus, the issue of entitlement to service connection for reactive arthritis is an original claim, and not a claim to reopen.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran was diagnosed with a condition formerly known as Reiter's syndrome.  The medical community now uses the term reactive arthritis, and the Board will use this term in reference to the Veteran's condition.  

The Board finds the February 2011 VA medical examination and the November 2011 VA addendum opinion to be inadequate and that a remand is necessary in order to obtain a new VA medical opinion.  

In his appeal to the Board, the Veteran stated that his reactive arthritis began with prostatitis and then later affected his eye.  The Veteran noted that his reactive arthritis had been an ongoing problem since his military service.  

In the February 2011 VA medical examination, the examiner addressed the relationship between reactive arthritis, a condition that is triggered by an infection, and the infections the Veteran had during active service.  As the Veteran's service treatment record yielded no evidence of one of the known infections that can trigger reactive arthritis, the examiner concluded that it was less likely than not that the Veteran's reactive arthritis was caused by or was related to his service-connected prostatitis condition.  

In August 2011, the Veteran submitted medicals opinions from Dr. S.T., an ophthalmologist, and Dr. D.B., a physician of internal medicine.  Dr. S.T. was "quite certain" that the Veteran's urethritis, subsequent prostatitis, arthritis, iritis, and scleritis were all connected through the immunologic pathway, with a link through the HLA-B27 gene.  Dr. D.B., citing the Veteran's treatment in-service for nonspecific urethritis, opined that his medical issues related to his reactive arthritis clearly date back to his time serving in the military.  The Board finds, however, that the private opinions are inadequate for purposes of deciding the Veteran's claim.  These opinions do not include a detailed rationale justifying the opinions and the opinion from Dr. S.T. is equivocal in nature.  

After the Veteran submitted the above medical opinions, the VA examiner provided an addendum opinion.  The examiner stated that his conclusions remained unchanged as there was still no evidence that the Veteran experienced a genital pathogen during service that may have caused his reactive arthritis.  

Neither the initial VA examination nor the addendum opinion fully addressed whether the Veteran's reactive arthritis was secondary to his service-connected prostatitis.  The initial VA examination included an opinion as to whether the service-connected prostatitis caused his reactive arthritis, but the examiner did not opine whether his prostatitis aggravated (chronically worsened) his reactive arthritis.  See 38 C.F.R. § 3.310.  In other words, a secondary claim requires two opinions-one as to causation, and one as to aggravation.  

Based on the above noted deficiencies, the Board finds the February 2011 VA medical examination and the November 2011 addendum opinion to be inadequate.  A remand is necessary in order to adequately and appropriately assess the nature and etiology of the Veteran's reactive arthritis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2016); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the remanded claim.

2.  The AOJ should forward the Veteran's claims file to an appropriate VA examiner to determine whether the claimed reactive arthritis is related to his active service or secondary to his service-connected prostatitis.  The Board requests that such opinion be provided by an examiner other than the one who performed the 2011 examination, if at all possible.  The electronic claims file must be made available to and reviewed by the examiner.  He or she should indicate such review in the examination report.  

After reviewing the file, the examiner should respond to each of the following:
		
a. Is it at least as likely as not that the Veteran's reactive arthritis had its onset in service; or is otherwise related to service.

b. If not, is the reactive arthritis caused or aggravated (chronically worsened) by the Veteran's service-connected prostatitis.  

The examiner is asked to specifically address the Veteran's statement that his prostatitis developed as a symptom of his reactive arthritis.  

It is left to the examiner's discretion whether to reexamine the Veteran.  

The examiner should include a complete rationale for any opinions provided.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be rendered.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. Walker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






